Citation Nr: 0023963	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  91-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30% for loss of part 
of the maxilla. 

2. Entitlement to a rating in excess of 20% for limitation of 
motion of the temporomandibular articulation.

3.  Entitlement to a compensable rating for loss of part of 
the hard palate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This case comes to the Board of Veterans Appeals (Board) from 
a June 1991 rating action which, in pertinent part, granted 
service connection and a 10% rating for status post excision 
of a hemangioma of the left palate; the veteran appealed for 
a higher rating.  

By decisions of December 1992 and November 1997, the Board 
remanded the case to the RO for further evidentiary 
development.  By rating action of January 2000, the RO rated 
the veteran's oral disability as three separate disorders:  
loss of one-third of the maxilla, replaceable by prosthesis, 
due to removal of a hemangioma, rated 30% disabling; 
limitation of motion of the temporomandibular articulation 
due to excision of a hemangioma, rated 20% disabling; and 
loss of less than one-half of the hard palate, replaceable by 
prosthesis, due to removal of a hemangioma, assigned a 
noncompensable rating.  These ratings were made effective in 
February 1991.  


REMAND

The veteran contends that his oral disabilities (loss of one-
third of the maxilla, replaceable by prosthesis, due to 
removal of a hemangioma; limitation of motion of the 
temporomandibular articulation due to excision of a 
hemangioma; and loss of less than one-half of the hard 
palate, replaceable by prosthesis, due to removal of a 
hemangioma) are more disabling than currently evaluated.  As 
such, the Board finds that his claims for increased ratings 
are well-grounded, meaning plausible, and that there is thus 
a further VA duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The RO has rated the veteran's oral disabilities under the 
revised criteria of            38 C.F.R. § 4.150, Diagnostic 
Codes 9905, 9912, and 9915.  The Board notes that the 
regulations pertaining to evaluating dental and oral 
conditions were revised, effective in February 1994.  As the 
veteran's claim for a higher rating for his status post 
excision of a hemangioma of the left palate was pending when 
the regulations pertaining to oral disabilities were revised, 
he is entitled to application of the version of the law most 
favorable to him, and the RO must thus consider both the new 
and old rating criteria.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990). 

The evidence reflects that the veteran is missing several 
teeth, and suggests that the loss of some of the teeth may be 
related to the service-connected loss of part of the maxilla 
on the left side.  Thus, the Board finds that the RO should 
accord the veteran another VA examination to determine if 
such is the case, and if so, whether the loss of masticatory 
surface can be restored by a suitable prosthesis.  The 
examiner should be requested to render an opinion for the 
record as to the cause of the loss of each of the veteran's 
missing teeth.  Inasmuch as the January 1998 and July 1998 VA 
examinations indicate that the veteran has muscle damage 
which produces difficulty in moving his mouth, the VA 
examiner should also be requested to determine whether the 
veteran has any muscle or nerve damage as residuals of 
excision of a hemangioma of the left palate.

The RO should then determine whether service connection 
should be established for any additional disabilities noted 
(including the loss of teeth under 38 C.F.R. § 4.150, Code 
9913).  See Esteban v. Brown, 6 Vet. App. 259 (1994) (where 
the symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined).  

The Board notes that the veteran has reported receiving VA 
dental treatment at the Columbia VA Medical Center (VAMC) 
from August 1992 to the present time, and at the Charleston 
VAMC in January and July 1998.  It does not appear that the 
RO attempted to obtain medical records from the Columbia 
VAMC.  This must be done prior to appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Any records of ongoing medical treatment up to the 
present time should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In light of the 
foregoing, the case is REMANDED to the RO for the following 
action:

1. The RO should request the veteran to 
identify the names and addresses of, 
and dates of treatment by, all 
providers of VA and non-VA medical 
treatment for his service-connected 
oral disabilities from 1991 to the 
present time.  The RO should obtain 
the identified records, following the 
procedures set forth in 38 C.F.R. 
§ 3.159, and associate them with the 
claims folder.  In particular, the RO 
should attempt to obtain VA medical 
records from the Columbia VAMC from 
1992 to the present time, and from the 
Charleston VAMC from 1998 to the 
present time.

2. After the abovementioned records have 
been received, the veteran should 
undergo a VA examination performed by 
a maxillofacial surgeon or similar 
specialist, to determine the etiology 
of each of his missing teeth.  If the 
loss of any of the missing teeth is 
due to the veteran's service-connected 
loss of part of the maxilla, the 
examiner should so indicate, and 
should note whether the loss of 
masticatory surface can be restored by 
a suitable prosthesis.  The examiner 
should also render an opinion for the 
record as to whether the veteran has 
muscle or nerve damage due to his 
service-connected oral disabilities, 
and specifically describe the nature 
and degree of disability resulting 
from such damage.  The claims folder 
should be provided to and reviewed by 
the examiner in conjunction with the 
examination, and the examination 
report should indicate that such has 
been done.

3. Thereafter, the RO should readjudicate 
the claims for increased ratings for 
loss of part of the maxilla, 
limitation of motion of the 
temporomandibular articulation, and 
loss of part of the hard palate.  The 
RO should consider all appropriate 
rating criteria pursuant to Esteban, 
supra, and should consider both the 
old and new rating criteria of the 
relevant Diagnostic Codes of 38 C.F.R. 
§ 4.150, pursuant to Karnas, supra, 
applying the version that is most 
favorable to the veteran.

If the claims remain denied, a Supplemental Statement of the 
Case should be issued to the veteran and his representative, 
and they should be given an opportunity to respond.  Then, 
the case should be returned to the Board.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS A. PLUTA 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


